                       Case 3:19-cv-04171-JD Document 47 Filed 12/09/19 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      NorthernDistrict
                                                   __________ Districtof
                                                                       of__________
                                                                         California


 ALEX CANNARA, an individual; GENE A. NELSON,                      )
                an individual,                                     )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                             Civil Action No. 3:19-cv-04171-JD
                                                                   )
            PLEASE SEE ATTACHMENT "A"                              )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael J. Aguirre, Esquire and Maria C. Severson, Esquire
                                           AGUIRRE & SEVERSON, LLP
                                           501 West Broadway, Suite 1050
                                           San Diego, CA 92101
                                           (619) 876-5364


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                          ATE
                                                                                             CLERK OF COURT
                                                                                             S DISTR
                                                                                                    IC
                                                                                        ST            T
                                                                                    D
                                                                                                    Susan Y. Soong
                                                                                                              CO
                                                                               E
                                                                             IT




                                                                                                                UR
                                                                           UN




                                                                                                                  T
                                                                           N O RT




                                                                                                                   NI A




Date:      12/9/2019
                                                                                                               OR
                                                                             HE




                                                                                                              IF




                                                                                    N
                                                                                                              AL          Signature of Clerk or Deputy Clerk
                                                                                    R




                                                                                        DI
                                                                                             S T RI T O F C
                                                                                                   C
                         Case 3:19-cv-04171-JD Document 47 Filed 12/09/19 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-04171-JD

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
      Case 3:19-cv-04171-JD Document 47 Filed 12/09/19 Page 3 of 3



ATTACHMENT “A” TO SUMMONS:

GOVERNOR GAVIN NEWSOM IN HIS CAPACITY AS THE WILDFIRE
FUND ADMINISTATOR AND AS A MEMBER OF THE CALIFORNIA
CATASTROPHE RESPONSE COUNCIL; CALIFORNIA PUBLIC UTILITIES
COMMISSION PRESIDENT MARYBEL BATJER; CALIFORNIA PUBLIC
UTILITIES COMMISSIONER CLIFFORD RECHTSCHAFFEN; CALIFORNIA
PUBLIC UTILITES COMMISSIONER LIANE RANDOLPH: CALIFORNIA
PUBLIC UTILITIES COMMISSIONER MARTHA GUZMAN ACEVES;
CALIFORNIA PUBLIC UTILITIES COMMISSIONER GENEVIEVE
SHIROMA; DIRECTOR OF CALIFORNIA DEPARTMENT OF WATER
RESOURCES KARLA NEMETH; DIRECTOR OF CALIFORNIA
DEPARTMENT OF FINANCE KEELY BOSLER; CALIFORNIA STATE
CONTROLLER BETTY YEE; CALIFORNIA STATE TREASURER FIONA
MA IN HER CAPACITY AS THE WILDFIRE FUND ADMINISTATOR AND
AS A MEMBER OF THE CALIFORNIA CATASTROPHE RESPONSE
COUNCIL; INSURANCE COMMISSIONER RICARDO LARA IN HIS
CAPACITY AS THE WILDFIRE FUND ADMINISTATOR AND AS A
MEMBER OF THE CALIFORNIA CATASTROPHE RESPONSE COUNCIL;
CALIFORNIA NATURAL RESOURCES SECRETARY WADE CROWFOOT
IN HIS CAPACITY AS A MEMBER OF THE CALIFORNIA CATASTROPHE
RESPONSE COUNCIL; PAUL ROSENSTIEL IN HIS CAPACITY AS A
MEMBER OF THE CALIFORNIA CATASTROPHE RESPONSE COUNCIL;
CATHERINE BANDO IN HER CAPACITY AS A MEMBER OF THE
CALIFORNIA CATASTROPHE RESPONSE COUNCIL; RHODA ROSSMAN
IN HER CAPACITY AS A MEMBER OF THE CALIFORNIA CATASTROPHE
RESPONSE COUNCIL; RICHARD GORDON IN HIS CAPACITY AS A
MEMBER OF THE CALIFORNIA CATASTROPHE RESPONSE COUNCIL;
THE WILDFIRE FUND ADMINISTRATOR (DOES 1 to 10), and DOES 11 to
50, inclusive
